Citation Nr: 1130838	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back disorder, status post-L5 to sacrum and sacroiliac joint fusion.

2.  What initial rating is warranted for posttraumatic stress disorder (PTSD) for the period March 18, 2008, to June 30, 2010?

3.  What initial rating is warranted for PTSD for the period since July 1, 2010?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from January to May 1973 and from February 1975 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  An April 2009 rating decision denied entitlement to service connection for low back disorder, and a March 2010 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective March 2008.  The appellant perfected separate appeals of those determinations.

The appellant appeared at a video hearing in December 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The appellant submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes an October 2009 rating decision denied entitlement to service connection for bilateral hearing loss.  The Veteran was notified of that decision in October 2009.  The Board discerns nothing in the claims file between October 2009 and October 2010 that can reasonably be construed as a notice of disagreement with the October 2009 rating decision.  Hence, the Board has styled the referred issue as indicated.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  

The issues of entitlement to service connection for a low back disorder and what initial rating is warranted for PTSD for the period since July 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period March 18, 2008, to June 30, 2010, the appellant's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The requirements for an initial rating higher than 30 percent for PTSD for the period from March 18, 2008, to June 30, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.
VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the appellant's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

Under the applicable rating criteria, PTSD that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships, warrants a 50 percent rating.  Id.

Reports of psychiatric examination and treatment frequently include a global assessment of functioning score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition provides that a global assessment of functioning score includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The global assessment of functioning score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The global assessment of functioning scores assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA outpatient records for other disorders for the period 2008 up to April 2009 do not record significant mental health pathology.  In July 2008, the Veteran specifically denied depression, and he was not suicidal.  An April 2009 entry related to a post-pneumonia follow-up reflects that the appellant reported depression, but he denied suicidal ideation.  This was also the case in January 2010, where it is noted that the appellant denied depression or suicidal or homicidal ideation.

The February 2010  VA examination report reflects that the examiner conducted a review of the claims file as a part of the examination.  The appellant's reported stressors were his having witnessed another soldier commit suicide and that he was the victim of a personal assault by Black soldiers.  The appellant reported intrusive memories of those events and episodic nightmares.  He was vague as to how often he experienced those reported symptoms.  The appellant reported that he felt distressed when around Black people, and that the death of his son in a 2002 hunting accident reminded him of the suicide he witnessed while in active service.  The appellant also reported some emotional distancing, but he enjoyed meeting friends for coffee at a local McDonald's, which helped his feelings of discouragement.  The examiner noted that in addition to symptoms of depression usually associated with PTSD, the appellant also described depression that appeared to be due to his numerous severe medical problems, to include residuals of a serious hip and pelvic injury, chronic obstructive pulmonary disease, and coronary artery disease.  The examiner observed that the appellant's numerous and severe medical problems caused the claimant to feel discouraged and sad.  The appellant reported sleep disruption, difficulty with anger and irritability, which contributed to four divorces, and some degree of hypervigilence.  He reported he had been unemployed since the 1986 pelvic injury.  The examiner noted that the appellant's medical records reflected the appellant to be depressed and he had been started on Trazodone, and he had not had any ongoing formal psychiatric care.  The Trazodone apparently was prescribed by a primary care physician.  The appellant reported that a friend, and the friend's female friend, lived with him at the time of the examination.

Mental status examination revealed the appellant as alert, oriented, and cooperative.  His appearance was somewhat anxious and depressed, and his affect was guarded.  The appellant's thoughts were concrete but not grossly disoriented, though at times they were somewhat over-detailed.  There was no evidence of delusions or hallucinations, and the appellant's cognitive abilities were grossly intact.  The appellant's grooming and hygiene were appropriate, as were his speech and communication.  There were no panic, paranoia, or obsessive rituals.  There was some ongoing hypervigilence as well as some vague passive suicide ideation, but with no suicide plan or intent to commit suicide.  The examiner rendered Axis I diagnoses of adjustment disorder with depressed mood and posttraumatic stress disorder.

The examiner assigned a global assessment of functioning score of 60 for the adjustment disorder.  The examiner noted the appellant's predominant symptom pattern was depressive symptoms that appeared to be directly related to the appellant's discouragement over his numerous physical disabilities.  The appellant also appeared to experience some painful re-experiencing phenomenon related to his in-service trauma, which the examiner opined was sufficient for a diagnosis of PTSD.  These phenomena partially contributed to the appellant's anger and irritability.  In light of these PTSD-related symptoms, the examiner assigned a global assessment of functioning score of 70 for the PTSD.

A global assessment of functioning score of 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, but generally functioning pretty well, has some meaningful interpersonal relationships.  The objective findings at the 2010 examination show that the rating criteria for a 30 percent rating most accurately captures the appellant's reported symptoms and the impact of his posttraumatic stress disorder on his ability to function during the period prior to July 1, 2010.  38 C.F.R. § 4.7.

Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).

The examiner specifically noted the appellant's more predominant symptoms were due to his adjustment disorder with depressed mood, and he assigned a separate global assessment of functioning score for that symptomatology.  Further, the examiner noted that symptomatology was related to the appellant's nonservice-connected physical disabilities.  Thus, a higher, 50 percent rating, was not met or approximated, as there were no findings of a flattened affect, panic attacks, abnormal speech, or impaired judgment, etc., due to PTSD.  Hence, the Board finds the preponderance of the evidence shows the appellant's PTSD more nearly approximated a 30 percent rating for the period March 18, 2008, to June 30, 2010.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD for the period March 18, 2008, to June 30, 2010, is denied.


REMAND

At the December 2010 hearing the appellant testified that his PTSD symptoms had increased in severity since the February 2010 examination.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC No. 11-95 (1995).  The appellant is competent to provide evidence on his symptoms and their severity.  See 38 C.F.R. § 3.159(a)(2).  The appellant also indicated that he had started receiving regular PTSD therapy within approximately the two months that preceded the hearing.  Hence, there may be additional records related to that therapy that must be associated with the claims file.  See 38 C.F.R. § 3.159(c).

The appellant also testified at the February 2010 hearing that he believed he was treated by VA in either Oklahoma or Arkansas for his low back disorder prior to his 1986 work-related injury.  The claims file does not indicate that the RO requested a search of archived or retired VA medical records while developing the appellant's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his PTSD since July 1, 2010; and for his low back disorder since 1976.  After the appellant has signed the appropriate releases, the noted PTSD records should be obtained, as well as any low back-related records not already of record and associated with the claims folder.

As concerns the low back disorder, the AMC/RO will specifically seek records related to the appellant generated at VA treatment facilities in Muskogee, Oklahoma; and Fayetteville, Arkansas, for the period 1976 to 1986.  The AMC/RO will ask that archived and retired VA records be searched for any related to the appellant.

All attempts to procure records should be documented in the file.  If AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development is complete, (whether additional records are obtained or not) the AMC/RO shall arrange for the appellant to have a VA evaluation to determine the extent and severity of the appellant's PTSD symptomatology.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The claims folder must be made available to the examiner for review as part of the examination.  Request the examiner specifically to evaluate and comment on the impact on the appellant's ability to maintain gainful employment and personal relationships due to posttraumatic stress disorder.  If mental pathology due to an acquired mental disorder other than posttraumatic stress disorder is present and diagnosed, the examiner is to identify it and assign a separate global assessment of functioning score for it.  A global assessment of functioning score should be assigned for the posttraumatic stress disorder alone.  The bases for all assigned global assessment of functioning scores must be explained.  If any score significantly differs from other scores on file, a full explanation of the reason therefore should be set forth.  If the examiner is unable to distinguish between posttraumatic stress disorder and non-PTSD symptomatology, the reasons why should be fully explained.

3.  After attempts to obtain additional low back-related treatment records (regardless of whether additional records are obtained), the AMC/RO will refer the claims file to an appropriate physician examiner to determine whether it is at least as likely as not (at least a 50-50 probability) the appellant's low back disorder is causally related to the episodes noted in the service treatment records, or is otherwise related to his active service.  If the examiner advises an opinion cannot be rendered without a full physical examination, the AMC/RO must arrange for such an examination.

Any opinion must be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent probability.
* "It is not due to" means 100 percent assurance of non relationship.

The examiner is advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed low back disorder is unknowable.

4.  Advise the appellant that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158 and 3.655 (2010), the consequences for failure to report for a VA examination without good cause include denial of the claim.  

5.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Then review the appellant's claims de novo in light of the additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


